DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application KR 10-2020-0173378, filed with the Office on 05/10/2022. Accordingly, the earlies effective filing date was recognized as 12/11/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 21 is objected to because of the following informalities:  On line 3, “light guide layer on the plurality of light sources” should be changed to – light guide layer that is disposed on the plurality of light sources – in order to put the claim in proper form.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
On line 3 of ¶ 050, “other” should be changed to – order – in order to put the specification in proper form.
On lines 1-2 of ¶ 057, one of the description of “red” should be changed to – green – in order to put the specification in proper form.
On line 3 of ¶ 071, “color conversion light guide layer 500” should be changed to – non- color conversion light guide layer 500 – in order to put the specification in proper form.
On line 2 of ¶ 073, “color conversion light guide layer 500” should be changed to – non- color conversion light guide layer 500 – in order to put the specification in proper form.
On line 2 of ¶ 0100, “incident on the” should be changed to – directed to an – in order to put the specification in proper form.
On line 2 of ¶ 0102, “through its fraction and refraction” should be changed to – through its reflection and refraction – in order to put the specification in proper form.
On lines 1-2 of ¶ 0120, “n2” should be changed to – n[[2]]4 – and “n1” should be changed to – n[[1]]3 – in order to put the specification in proper form.
Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12-20 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Re Claim 12:
On line 4, the claim recites “a transparent film”; however, it is unclear if the transparent film is the same or different from the transparent film recited on line 10 of claim 1. Therefore, the claim is indefinite. Due to the configuration shown in Figs 3-4 and description in ¶¶ 068 – 070 by Applicant, the examiner has best understood both recitations of the transparent film to be the same. Accordingly, the examiner has interpreted – [[a]] the transparent film – in order to execute compact prosecution.
 Re Claims 13-20:
The claims are indefinite due to their dependence on intervening claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 11-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20210208329 A1; “Choi”).

Re Claim 1:
Choi discloses a backlight unit (backlight unit 200, shown in at least Figs 1-4 and described below) comprising: 
a printed circuit substrate (flexible printed circuit board 211); 
a plurality of light sources (light emitting devices 220) disposed on the printed circuit substrate (disposed on 211, shown in at least Fig 3); 
a reflective layer (reflective layer 213, Fig 4) disposed on at least a partial area of an area in which the plurality of light sources (220) are not disposed on the printed circuit substrate (configuration shown in Fig 4); 
a color conversion light guide layer (light conversion film 241, Fig 4) disposed on the plurality of light sources (disposed on 220 with light guide member 230 intervening, Fig 4); 
an optical sheet (protective sheet of multifunctional sheet 243; protective sheet 243 shown in Fig 4 and the protective sheet described in at least ¶¶ 0076 and 0078) disposed on the color conversion light guide layer (241) and spaced apart from the plurality of light sources and the reflective layer (spaced apart from 220 and 213, Fig 4); and 
a plurality of light diffusion patterns (inherent patterns in two diffusion sheets 245) disposed on at least one of a top of the optical sheet (on top of protective sheet of 243, Fig 4), and corresponding to each of the plurality of light sources (shown in Fig 4 as the inherent patterns of the two diffusion sheets 245 correspond to 220 by being above them).
With further regard to the transparent film, Choi at least suggest the optical sheet is an optical film since the terms sheet and film are synonymous. Further, Choi at least suggest the optical film is transparent, since there is no description of a color being attributed to the protective sheet, and there is a description of color associated with other components, specifically including the light sources (220) and color conversion light guide layer in ¶ 0077. Considering ¶ 0077 and the configuration shown in Fig 4, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the optical film to be transparent. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Choi as at least suggesting an optical film that is transparent.
Re Claim 2:
With regard to a refractive index, Choi  at least suggests wherein a refractive index of the color conversion light guide layer (241) is different from a refractive index of the non-color conversion light guide layer (230), since the materials the color conversion light guide layer (241) and the non-color conversion light guide layer (230). For example, ¶ 0077 describes a fluorescent substance, whereas ¶ 0096 describes non-color conversion layer (230) as comprising alumina and titanium oxide particles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Choi as at least suggesting a refractive index of the color conversion light guide layer (241) is different from a refractive index of the non-color conversion light guide layer (230).
Re Claim 3:
With regard to total internal reflection, Choi at least suggests wherein at least a portion of the light emitted from the plurality of light sources is totally reflected at an interface between the color conversion light guide layer and the non-color conversion light guide layer since the non-color conversion light guide layer (230) diffuses light (described in at least ¶ 0096), and diffused light propagates in numerous directional angles. Due to the differing refractive indexes (discussed in claim 2, above) and due to the numerous directional angles of propagating light, it would be more likely than not that some light would be totally internally reflected whether traveling in the direction from 230 to 241 or from 241 to 230. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Choi  at least suggesting wherein at least a portion of the light emitted from the plurality of light sources is totally reflected at an interface between the color conversion light guide layer and the non-color conversion light guide layer.
Re Claim 8:
With regard to phosphors, Choi at least suggests wherein the color conversion light guide layer (241) comprises a resin mixed with a plurality of color conversion phosphors due to the description of light conversion material may be a quantum dot or a fluorescent substance in ¶ 0077. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Choi  at least suggesting wherein the color conversion light guide layer (241) comprises a resin mixed with a plurality of color conversion phosphors.
Re Claim 9:
Choi further discloses wherein the color conversion light guide layer (241) is spaced apart from the plurality of light sources and the reflective layer (spaced apart from 220 and 213, shown in Fig 4).
Re Claim 11:
Choi discloses a display device (display apparatus, shown in at least Figs 1-4, described in at least ¶¶ 0051-0052 as well as below) comprising: 
a display panel (display panel 100); and 
a backlight unit (backlight unit 200) to supply light to the display panel (shown in Figs 1-2 and described in at least ¶ 0051), wherein the backlight unit (200) comprises: 
a printed circuit substrate (flexible printed circuit board 211); 
a plurality of light sources (light emitting devices 220) disposed on the printed circuit substrate (disposed on 211, shown in at least Fig 3); 
a reflective layer (reflective layer 213, Fig 4) disposed on at least a partial area of an area in which the plurality of light sources (220) are not disposed on the printed circuit substrate (configuration shown in Fig 4); 
a color conversion light guide layer (light conversion film 241, Fig 4) disposed on the plurality of light sources (disposed on 220 with light guide member 230 intervening, Fig 4);
an optical sheet (protective sheet of multifunctional sheet 243; protective sheet 243 shown in Fig 4 and the protective sheet described in at least ¶¶ 0076 and 0078) disposed on the color conversion light guide layer (241) and spaced apart from the plurality of light sources and the reflective layer (spaced apart from 220 and 213, Fig 4); and 
a plurality of light diffusion patterns disposed on at least one of a top or bottom of the transparent film and corresponding to each of the plurality of light sources.
a plurality of light diffusion patterns (inherent patterns in two diffusion sheets 245) disposed on at least one of a top of the optical sheet (on top of protective sheet of 243, Fig 4), and corresponding to each of the plurality of light sources (shown in Fig 4 as the inherent patterns of the two diffusion sheets 245 correspond to 220 by being above them).
With further regard to the transparent film, Choi at least suggest the optical sheet is an optical film since the terms sheet and film are synonymous. Further, Choi at least suggest the optical film is transparent, since there is no description of a color being attributed to the protective sheet, and there is a description of color associated with other components, specifically including the light sources (220) and color conversion light guide layer in ¶ 0077. Considering ¶ 0077 and the configuration shown in Fig 4, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the optical film to be transparent. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Choi as at least suggesting an optical film that is transparent.
Re Claim 12:
Choi further discloses a non-color conversion light guide layer (230) disposed on a bottom surface of the color conversion light guide layer (241) on the plurality of light sources (shown in Fig 4), 
wherein a transparent film (protective sheet of 243) is disposed on the color conversion light guide layer (since 243 is disposed on 241, shown in Fig 4) and the non-color conversion light guide layer (and 230, shown in Fig 4), and is spaced apart from the plurality of light sources and the reflective layer (spaced apart from 220 and 213, Fig 4).
Re Claim 13:
With regard to a refractive index, Choi  at least suggests wherein a refractive index of the color conversion light guide layer (241) is different from a refractive index of the non-color conversion light guide layer (230), since the materials the color conversion light guide layer (241) and the non-color conversion light guide layer (230). For example, ¶ 0077 describes a fluorescent substance, whereas ¶ 0096 describes non-color conversion layer (230) as comprising alumina and titanium oxide particles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Choi as at least suggesting a refractive index of the color conversion light guide layer (241) is different from a refractive index of the non-color conversion light guide layer (230).
Re Claim 14:
With regard to total internal reflection, Choi at least suggests wherein at least a portion of the light emitted from the plurality of light sources is totally reflected at an interface between the color conversion light guide layer and the non-color conversion light guide layer since the non-color conversion light guide layer (230) diffuses light (described in at least ¶ 0096), and diffused light propagates in numerous directional angles. Due to the differing refractive indexes (discussed in claim 2, above) and due to the numerous directional angles of propagating light, it would be more likely than not that some light would be totally internally reflected whether traveling in the direction from 230 to 241 or from 241 to 230. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Choi  at least suggesting wherein at least a portion of the light emitted from the plurality of light sources is totally reflected at an interface between the color conversion light guide layer and the non-color conversion light guide layer.
Re Claim 19:
With regard to phosphors, Choi at least suggests wherein the color conversion light guide layer (241) comprises a resin mixed with a plurality of color conversion phosphors due to the description of light conversion material may be a quantum dot or a fluorescent substance in ¶ 0077. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Choi  at least suggesting wherein the color conversion light guide layer (241) comprises a resin mixed with a plurality of color conversion phosphors.
Re Claim 20:
Choi further discloses wherein the color conversion light guide layer (241) is spaced apart from the plurality of light sources and the reflective layer (spaced apart from 220 and 213, shown in Fig 4).
Re Claim 21:
  Choi further discloses a non-color conversion light guide layer (230) disposed on a bottom surface of the color conversion light guide layer (241) on the plurality of light sources (shown in Fig 4), 
wherein the transparent film (protective sheet of 243) is disposed on the non-color conversion light guide layer (since 243 is disposed on 241, shown in Fig 4).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 4:
The closest prior art of record, Choi fails to disclose or suggest the combined structure and functionality of the non-color conversion light guide layer comprises a resin having a second refractive index smaller than the first refractive index as set forth in the claim.
Re Claim 5:
The claim contains allowable subject matter due to its dependence on intervening claim 4.
Re Claim 6:
The closest prior art of record, Choi fails to disclose or suggest the combined structure and functionality of the thickness as set forth in the claim.
Re Claim 7:
The closest prior art of record, Choi fails to disclose or suggest the combined structure and functionality of the non-color conversion light guide layer is disposed on the color light guide layer, and comprises a resin having a fourth refractive index greater than the third refractive index as set forth in the claim.

Claims 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 15:
The closest prior art of record, Choi fails to disclose or suggest the combined structure and functionality of the non-color conversion light guide layer comprises a resin having a second refractive index smaller than the first refractive index as set forth in the claim.
Re Claim 16:
The claim contains allowable subject matter due to its dependence on intervening claim 15.
Re Claim 17:
The closest prior art of record, Choi fails to disclose or suggest the combined structure and functionality of the thickness as set forth in the claim.
Re Claim 18:
The closest prior art of record, Choi fails to disclose or suggest the combined structure and functionality of the non-color conversion light guide layer is disposed on the color light guide layer and comprises a resin having a fourth refractive index greater than the third refractive index as set forth in the claim.

Conclusion
The prior art made of record on the PTO-892 but not relied upon is considered pertinent to applicant's disclosure because they disclose at a color conversion light guide layer and a non-color conversion light guide layer.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875